

TIME-BASED PROFITS INTEREST UNIT AGREEMENT (US)
This Profits Interest Unit Agreement (this “Agreement”), dated as of ________
(the “Grant Date”), is made by and between Digital Realty Trust, L.P., a
Maryland limited partnership (the “Partnership”) and ___________ (the
“Participant”).
WHEREAS, Digital Realty Trust, Inc., a Maryland corporation (the “Company”) and
the Partnership maintain the Digital Realty Trust, Inc., Digital Services, Inc.
and Digital Realty Trust, L.P. 2014 Incentive Award Plan (as amended from time
to time, the “Plan”);
WHEREAS, the Company and the Partnership wish to carry out the Plan (the terms
of which are hereby incorporated by reference and made a part of this
Agreement);
WHEREAS, Section 9.7 of the Plan provides for the issuance of Profits Interest
Units to Eligible Individuals for the performance of services to or for the
benefit of the Partnership in the Eligible Individual’s capacity as a partner of
the Partnership; and
WHEREAS, the Committee, appointed to administer the Plan, has determined that it
would be to the advantage and in the best interest of the Company and its
stockholders to issue the Award (as defined below) to the Participant as an
inducement to enter into or remain in the service of the Company, the
Partnership, the Services Company or any Subsidiary, and as an additional
incentive during such service, and has advised the Company thereof.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:
1.Issuance of Award. Pursuant to the Plan, in consideration of the Participant’s
agreement to provide services to or for the benefit of the Partnership, the
Partnership hereby (a) issues to the Participant an award of ___________ Profits
Interest Units (the “Award”) and (b) if not already a Partner, admits the
Participant as a Partner of the Partnership on the terms and conditions set
forth herein, in the Plan and in the Amended and Restated Agreement of Limited
Partnership of the Partnership (as amended from time to time, the “Partnership
Agreement”). The Partnership and the Participant acknowledge and agree that the
Profits Interest Units are hereby issued to the Participant for the performance
of services to or for the benefit of the Partnership in his or her capacity as a
Partner or in anticipation of the Participant becoming a Partner. Upon receipt
of the Award, the Participant shall, automatically and without further action on
his or her part, be deemed to be a party to, signatory of and bound by the
Partnership Agreement. At the request of the Partnership, the Participant shall
execute the Partnership Agreement or a joinder or counterpart signature page
thereto. The Participant acknowledges that the Partnership may from time to time
issue or cancel (or otherwise modify) Profits Interest Units in accordance with
the terms of the Partnership Agreement. The Award shall have the rights, voting
powers, restrictions, limitations as to distributions, qualifications and terms
and conditions of redemption and conversion set forth herein and in the Plan and
the Partnership Agreement.
2.Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below. All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Plan and/or
the Partnership Agreement, as applicable.
(a) “Cause” means “Cause” as defined in the Participant’s employment agreement
(or employment offer letter, as applicable) with the Company, the Partnership or
any Subsidiary as in effect as of the Grant Date if such agreement exists and
contains a definition of Cause, or, if no such employment agreement (or


1















--------------------------------------------------------------------------------




employment offer letter, as applicable) exists or such employment agreement (or
employment offer letter, as applicable) does not contain a definition of Cause,
then “Cause” means (i) the Participant’s willful and continued failure to
substantially perform his or her duties with the Company or its subsidiaries or
affiliates (other than any such failure resulting from the Participant’s
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Participant, which demand
specifically identifies the manner in which the Company believes that the
Participant has not substantially performed his or her duties; (ii) the
Participant’s willful commission of an act of fraud or dishonesty resulting in
economic or financial injury to the Company or its subsidiaries or affiliates;
(iii) the Participant’s conviction of, or entry by the Participant of a guilty
or no contest plea to, the commission of a felony or a crime involving moral
turpitude; (iv) a willful breach by the Participant of any fiduciary duty owed
to the Company which results in economic or other injury to the Company or its
subsidiaries or affiliates; (v) the Participant’s willful and gross misconduct
in the performance of his or her duties that results in economic or other injury
to the Company or its subsidiaries or affiliates; or (vi) a material breach by
the Participant of any of his or her obligations under any agreement with the
Company or its subsidiaries or affiliates after written notice is delivered to
the Participant which specifically identifies such breach. For purposes of this
provision, no act or failure to act on the Participant’s part will be considered
“willful” unless it is done, or omitted to be done, by the Participant in bad
faith or without reasonable belief that his or her action or omission was in the
best interests of the Company.


(b)“Disability” means a disability that qualifies or, had the Participant been a
participant, would qualify the Participant to receive long-term disability
payments under the Company’s group long-term disability insurance plan or
program, as it may be amended from time to time.


(c)“Good Reason” means “Good Reason” as defined in the Participant’s employment
agreement (or employment offer letter, as applicable) with the Company, the
Partnership or any Subsidiary as in effect as of the Grant Date if such
agreement exists and contains a definition of Good Reason, or, if no such
employment agreement (or employment offer letter, as applicable) exists or such
employment agreement (or employment offer letter, as applicable) does not
contain a definition of Good Reason, then “Good Reason” means, without the
Participant’s prior written consent, the relocation of the Company’s offices at
which the Participant is principally employed (the “Principal Location”) to a
location more than forty-five (45) miles from such location, or the Company’s
requiring the Participant to be based at a location more than forty-five (45)
miles from the Principal Location, except for required travel on Company
business. Notwithstanding the foregoing, the Participant will not be deemed to
have resigned for Good Reason unless (x) the Participant provides the Company
with notice of the circumstances constituting Good Reason within sixty (60) days
after the initial occurrence or existence of such circumstances, (y) the Company
fails to correct the circumstance so identified within 30 days after the receipt
of such notice (if capable of correction), and (z) the date of termination of
the Participant’s employment occurs no later than one hundred eighty (180) days
after the initial occurrence of the event constituting Good Reason.


(d)“Qualifying Termination” means a Termination of Service by reason of (i) the
Participant’s death, (ii) a termination by the Company, the Partnership or any
Subsidiary due to the Participant’s Disability, (iii) a termination by the
Company, the Partnership or any Subsidiary other than for Cause, or (iv) a
termination by the Participant for Good Reason.


(e) “Restrictions” means the exposure to forfeiture set forth in Section 5.


(f)“Service Provider” means an Employee, Consultant or member of the Board, as
applicable.




2















--------------------------------------------------------------------------------




3.Profits Interest Units Subject to the Plan and Partnership Agreement. The
Award is subject to the terms of the Plan and the terms of the Partnership
Agreement, including, without limitation, the restrictions on transfer of Units
(including, without limitation, Profits Interest Units) set forth in Article 11
of the Partnership Agreement. Any permitted transferee of the Award shall take
such Award subject to the terms of the Plan, this Agreement, and the Partnership
Agreement. Any such permitted transferee must, upon the request of the
Partnership, agree to be bound by the Plan, the Partnership Agreement, and this
Agreement, and shall execute the same on request, and must agree to such other
waivers, limitations, and restrictions as the Partnership or the Company may
reasonably require. Any Transfer of the Award which is not made in compliance
with the Plan, the Partnership Agreement and this Agreement shall be null and
void and of no effect.
4.Vesting.
(a)    Time Vesting. Subject to Sections 4(b), 4(c) and 5 below, the
Restrictions set forth in Section 5 below will lapse and the Profits Interest
Units will vest and become nonforfeitable in accordance with and subject to the
time vesting schedule set forth on Exhibit A attached hereto, subject to the
Participant’s continued status as a Service Provider through each applicable
vesting date.
(b)    Qualifying Termination Due to Death or Disability. In the event that the
Participant incurs a Qualifying Termination due to the Participant’s death or
Disability, the Profits Interest Units will vest in full and become
nonforfeitable upon such Qualifying Termination.
(c)    Qualifying Termination without Cause Not in Connection with a Change in
Control. In the event that the Participant incurs a Qualifying Termination due
to a termination by the Company, the Partnership or any Subsidiary other than
for Cause or by the Participant for Good Reason, in either case, prior to a
Change in Control or more than twelve (12) months following a Change in Control,
subject to and conditioned upon the Participant’s execution of a general release
of claims in a form prescribed by the Company (the “Release”) within twenty-one
(21) days (or forty-five (45) days if necessary to comply with Applicable Law)
after the date of such Qualifying Termination and, if the Participant is
entitled to a seven (7) day post-signing revocation period under Applicable Law,
the Participant’s non-revocation of such Release during such seven (7) day
period, the Award will vest and become nonforfeitable on the fifty-fifth (55th)
day following the date of such Qualifying Termination with respect to that
number of Profits Interest Units subject to the Award which would have become
vested and nonforfeitable during the twelve (12) month period immediately
following the date of such Qualifying Termination had the Participant remained
continuously employed by the Company, the Partnership or any Subsidiary during
such period (and will, following the Participant’s Qualifying Termination,
remain outstanding and eligible to vest on such date if the Release has become
effective and irrevocable).
(d)    Qualifying Termination without Cause in Connection with a Change in
Control. In the event that a Change in Control occurs and the Participant incurs
a Qualifying Termination due to a termination by the Company, the Partnership or
any Subsidiary other than for Cause upon or within twelve (12) months following
such Change in Control, subject to and conditioned upon the Participant’s
execution of the Release within twenty-one (21) days (or forty-five (45) days if
necessary to comply with Applicable Law) after the date of such Qualifying
Termination and, if the Participant is entitled to a seven (7) day post-signing
revocation period under Applicable Law, the Participant’s non-revocation of such
Release during such seven (7) day period, the Profits Interest Units will vest
in full and become nonforfeitable on the fifty-fifth (55th) day following the
date of such Qualifying Termination (and will, following the Participant’s
Qualifying Termination, remain outstanding and eligible to vest on such date if
the Release has become effective and irrevocable).
5.Effect of Termination of Service. In the event of the Participant’s
Termination of Service for any reason other than as described in Section 4(b) or
(c) above, any and all Profits Interest Units that have not vested


3















--------------------------------------------------------------------------------




as of the date of such Termination of Service (after taking into account any
accelerated vesting that occurs in connection with such termination) will
thereupon automatically and without further action be cancelled and forfeited
without payment of any consideration therefor, and the Participant shall have no
further right or interest in or with respect to such Profits Interest Units. In
the event of the Participant’s Termination of Service as described in Section
4(b) or (c) above, any and all Profits Interest Units that have not vested on or
prior to the fifty-fifth (55th) day following the date of such Termination of
Service (after taking into account any accelerated vesting that occurs in
connection with such termination) will thereupon automatically and without
further action be cancelled and forfeited without payment of any consideration
therefor, and the Participant shall have no further right or interest in or with
respect to such Profits Interest Units. Except as expressly provided in Section
4(b) or (c) above, in any applicable plan, program or policy of the Company, the
Partnership or any Subsidiary or in any employment agreement, employment offer
letter or other agreement between the Participant and the Company, the
Partnership or any Subsidiary, no Profits Interest Units which have not vested
as of the date of the Participant’s Termination of Service shall thereafter
become vested.
6.Execution and Return of Documents and Certificates. At the Company’s or the
Partnership’s request, the Participant hereby agrees to promptly execute,
deliver and return to the Partnership any and all documents or certificates that
the Company or the Partnership deems necessary or desirable to effectuate the
cancellation and forfeiture of the unvested Profits Interest Units and the
portion of the Award attributable to the unvested Profits Interest Units, or to
effectuate the transfer or surrender of such unvested Profits Interest Units and
portion of the Award to the Partnership.
7.Covenants, Representations and Warranties. The Participant hereby represents,
warrants, covenants, acknowledges and agrees on behalf of the Participant and
his or her spouse, if applicable, that:
(a)Investment. The Participant is holding the Award for the Participant’s own
account, and not for the account of any other Person. The Participant is holding
the Award for investment and not with a view to distribution or resale thereof
except in compliance with applicable laws regulating securities.
(b)Relation to Partnership. The Participant is presently an employee of, or
consultant to, the Partnership, or is otherwise providing services to or for the
benefit of the Partnership, and in such capacity has become personally familiar
with the business of the Partnership.
(c)Access to Information. The Participant has had the opportunity to ask
questions of, and to receive answers from, the Partnership with respect to the
terms and conditions of the transactions contemplated hereby and with respect to
the business, affairs, financial conditions, and results of operations of the
Partnership.
(d)Registration. The Participant understands that the Profits Interest Units
have not been registered under the Securities Act of 1933, as amended (the
“Securities Act”), and the Profits Interest Units cannot be transferred by the
Participant unless such transfer is registered under the Securities Act or an
exemption from such registration is available. The Partnership has made no
agreements, covenants or undertakings whatsoever to register the transfer of the
Profits Interest Units under the Securities Act. The Partnership has made no
representations, warranties, or covenants whatsoever as to whether any exemption
from the Securities Act, including, without limitation, any exemption for
limited sales in routine brokers’ transactions pursuant to Rule 144 of the
Securities Act, will be available. If an exemption under Rule 144 is available
at all, it will not be available until at least six (6) months from issuance of
the Award and then not unless the terms and conditions of Rule 144 have been
satisfied.
(e)Public Trading. None of the Partnership’s securities is presently publicly
traded, and the Partnership has made no representations, covenants or agreements
as to whether there will be a public market for any of its securities.


4















--------------------------------------------------------------------------------




(f)Tax Advice. The Partnership has made no warranties or representations to the
Participant with respect to the income tax consequences of the transactions
contemplated by this Agreement (including, without limitation, with respect to
the decision of whether to make an election under Section 83(b) of the Code),
and the Participant is in no manner relying on the Partnership or its
representatives for an assessment of such tax consequences. The Participant is
advised to consult with his or her own tax advisor with respect to such tax
consequences and his or her ownership of the Profits Interest Units.
8.Capital Account. The Participant shall make no contribution of capital to the
Partnership in connection with the Award and, as a result, the Participant’s
Capital Account balance in the Partnership immediately after its receipt of the
Profits Interest Units shall be equal to zero, unless the Participant was a
Partner in the Partnership prior to such issuance, in which case the
Participant’s Capital Account balance shall not be increased as a result of its
receipt of the Profits Interest Units.


9.Redemption Rights. Notwithstanding the contrary terms in the Partnership
Agreement, Partnership Units which are acquired upon the conversion of the
Profits Interest Units shall not, without the consent of the Partnership (which
may be given or withheld in its sole discretion), be redeemed pursuant to
Section 8.6 of the Partnership Agreement within two (2) years of the date of the
issuance of such Profits Interest Units.


10.Section 83(b) Election. The Participant covenants that the Participant shall
make a timely election under Section 83(b) of the Code (and any comparable
election in the state of the Participant’s residence) with respect to the
Profits Interest Units covered by the Award, and the Partnership hereby consents
to the making of such election(s). In connection with such election, the
Participant and the Participant’s spouse, if applicable, shall promptly provide
a copy of such election to the Partnership. Instructions for completing an
election under Section 83(b) of the Code and a form of election under Section
83(b) of the Code are attached hereto as Exhibit B. The Participant represents
that the Participant has consulted any tax consultant(s) that the Participant
deems advisable in connection with the filing of an election under Section 83(b)
of the Code and similar state tax provisions. The Participant acknowledges that
it is the Participant’s sole responsibility and not the Company’s to timely file
an election under Section 83(b) of the Code (and any comparable state election),
even if the Participant requests that the Company or any representative of the
Company make such filing on the Participant’s behalf. The Participant should
consult his or her tax advisor to determine if there is a comparable election to
file in the state of his or her residence.


11.Ownership Information. The Participant hereby covenants that so long as the
Participant holds any Profits Interest Units, at the request of the Partnership,
the Participant shall disclose to the Partnership in writing such information
relating to the Participant’s ownership of the Profits Interest Units as the
Partnership reasonably believes to be necessary or desirable to ascertain in
order to comply with the Code or the requirements of any other appropriate
taxing authority.


12.Taxes. The Partnership and the Participant intend that (i) the Profits
Interest Units be treated as a “profits interest” as defined in Internal Revenue
Service Revenue Procedure 93-27, as clarified by Revenue Procedure 2001-43, (ii)
the issuance of such units not be a taxable event to the Partnership or the
Participant as provided in such revenue procedure, and (iii) the Partnership
Agreement, the Plan and this Agreement be interpreted consistently with such
intent. In furtherance of such intent, effective immediately prior to the
issuance of the Profits Interest Units, the Partnership will cause the “Gross
Asset Value” (as defined in the Partnership Agreement) of all Partnership assets
to be adjusted to equal their respective gross fair market values, and make the
resulting adjustments to the “Capital Accounts” (as defined in the Partnership
Agreement) of the partners, in each case as set forth in the Partnership
Agreement and based upon a “Fair Market Value” (as defined in the Partnership
Agreement) equal to the trading price on the New York Stock Exchange of the
common stock of the


5















--------------------------------------------------------------------------------




Company at the time of such adjustment. The Partnership may withhold from the
Participant’s wages, or require the Participant to pay to the Partnership, any
applicable withholding or employment taxes resulting from the issuance of the
Award hereunder, from the vesting or lapse of any restrictions imposed on the
Award, or from the ownership or disposition of the Profits Interest Units.


13.Remedies. The Participant shall be liable to the Partnership for all costs
and damages, including incidental and consequential damages, resulting from a
disposition of the Award which is in violation of the provisions of this
Agreement. Without limiting the generality of the foregoing, the Participant
agrees that the Partnership shall be entitled to obtain specific performance of
the obligations of the Participant under this Agreement and immediate injunctive
relief in the event any action or proceeding is brought in equity to enforce the
same. The Participant will not urge as a defense that there is an adequate
remedy at law.


14.Restrictive Legends. Certificates evidencing the Award, to the extent such
certificates are issued, may bear such restrictive legends as the Partnership
and/or the Partnership’s counsel may deem necessary or advisable under
applicable law or pursuant to this Agreement, including, without limitation, the
following legends or any legends similar thereto:


“The offering and sale of the securities represented hereby have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”).
Any transfer of such securities will be invalid unless a Registration Statement
under the Securities Act is in effect as to such transfer or in the opinion of
counsel for the Partnership such registration is unnecessary in order for such
transfer to comply with the Securities Act.”


“The securities represented hereby are subject to forfeiture, transferability
and other restrictions as set forth in (i) a written agreement with the
Partnership, (ii) the Digital Realty Trust, Inc., Digital Services, Inc. and
Digital Realty Trust, L.P. 2014 Incentive Award Plan and (iii) the Amended and
Restated Agreement of Limited Partnership of Digital Realty Trust, L.P., in each
case, as has been and as may in the future be amended (or amended and restated)
from time to time, and such securities may not be sold or otherwise transferred
except pursuant to the provisions of such documents.”


15.Restrictions on Public Sale by the Participant. To the extent not
inconsistent with applicable law, the Participant agrees not to effect any sale
or distribution of the Profits Interest Units or any similar security of the
Company or the Partnership, or any securities convertible into or exchangeable
or exercisable for such securities, including a sale pursuant to Rule 144 under
the Securities Act, during the 14 days prior to, and during the up to 90-day
period beginning on, the date of the pricing of any public or private debt or
equity securities offering by the Company or the Partnership (except as part of
such offering), if and to the extent requested in writing by the Partnership or
the Company in the case of a non-underwritten public or private offering or if
and to the extent requested in writing by the managing underwriter or
underwriters (or initial purchaser or initial purchasers, as the case may be)
and consented to by the Partnership or the Company, which consent may be given
or withheld in the Partnership’s or the Company’s sole and absolute discretion,
in the case of an underwritten public or private offering (such agreement to be
in the form of lock-up agreement provided by the Company, the Partnership,
managing underwriter or underwriters, as the case may be).


16.Conformity to Securities Laws. The Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of all applicable federal and state laws, rules and regulations
(including, but not limited to the Securities Act and the Exchange Act and any
and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, including without limitation the applicable exemptive
conditions of Rule 16b-3 of the Exchange Act) and to such approvals by any
listing,


6















--------------------------------------------------------------------------------




regulatory or other governmental authority as may, in the opinion of counsel for
the Partnership or the Company, be necessary or advisable in connection
therewith. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Award of Profits Interest Units is made, only in such a
manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan, this Agreement and the Award shall be
deemed amended to the extent necessary to conform to such laws, rules and
regulations.


17.Code Section 409A. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the effective date of this Agreement. Notwithstanding any provision
of this Agreement to the contrary, in the event that following the effective
date of this Agreement, the Partnership determines that the Award may be subject
to Section 409A of the Code and related Department of Treasury guidance
(including such Department of Treasury guidance as may be issued after the
effective date of this Agreement ), the Partnership may adopt such amendments to
this Agreement or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect ), or take any other actions,
that the Partnership determines are necessary or appropriate to (a) exempt the
Award from Section 409A of the Code and/or preserve the intended tax treatment
of the benefits provided with respect to the Award, or (b) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance; provided, however, that this Section 17 shall not create any
obligation on the part of the Partnership or any Subsidiary to adopt any such
amendment, policy or procedure or take any such other action.


18.No Right to Continued Service. Nothing in this Agreement shall confer upon
the Participant any right to continue as a Service Provider of the Company, the
Partnership or any Subsidiary, or shall interfere with or restrict in any way
the rights of the Company, the Partnership or any Subsidiary, which rights are
hereby expressly reserved, to discharge the Participant at any time for any
reason whatsoever, with or without cause.


19.Miscellaneous.


(a)    Incorporation of the Plan. This Agreement is made under and subject to
and governed by all of the terms and conditions of the Plan. In the event of any
discrepancy or inconsistency between this Agreement and the Plan, the terms and
conditions of the Plan shall control. By signing this Agreement, the Participant
confirms that he or she has received a copy of the Plan and has had an
opportunity to review the contents thereof.


(b)    Clawback. This Award shall be subject to any clawback or recoupment
policy currently in effect or as may be adopted by the Company or the
Partnership, in each case, as may be amended from time to time.


(c)    Successors and Assigns. Subject to the limitations set forth in this
Agreement, this Agreement shall be binding upon, and inure to the benefit of,
the executors, administrators, heirs, legal representatives, successors and
assigns of the parties hereto, including, without limitation, any business
entity that succeeds to the business of the Partnership.


(d)    Entire Agreement; Amendments and Waivers. This Agreement, together with
the Plan and the Partnership Agreement, constitutes the entire agreement among
the parties pertaining to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties. Without limiting the generality of the forgoing, this
Agreement supersedes the provisions of any employment agreement, employment
offer letter or other agreement between the Participant and the Company, the
Partnership or any Subsidiary that would otherwise accelerate the vesting of the
Award and the Profits Interest Units, and any


7















--------------------------------------------------------------------------------




provision in such agreement or letter which would otherwise accelerate such
vesting shall have no force or effect with respect to the Award or the Profits
Interest Units. In the event that the provisions of such other agreement or
letter conflict or are inconsistent with the provisions of this Agreement, the
provisions of this Agreement shall control. Except as set forth in Section 17
above, this Agreement may not be amended except in an instrument in writing
signed on behalf of each of the parties hereto and approved by the Committee. No
amendment, supplement, modification or waiver of this Agreement shall be binding
unless executed in writing by the party to be bound thereby. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provision hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.


(e)    Survival of Representations and Warranties. The representations,
warranties and covenants contained in Section 7 hereof shall survive the later
of the date of execution and delivery of this Agreement or the issuance of the
Award.


(f)    Severability. If for any reason one or more of the provisions contained
in this Agreement or in any other instrument referred to herein, shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, then to
the maximum extent permitted by law, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or any
other such instrument.


(g)    Titles. The titles, captions or headings of the Sections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.


(h)    Counterparts. This Agreement may be executed in any number of
counterparts, any of which may be executed and transmitted by facsimile, and
each of which shall be deemed to be an original, but all of which together shall
be deemed to be one and the same instrument.


(i)         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts
entered into and wholly to be performed within the State of California by
California residents, without regard to any otherwise governing principles of
conflicts of law that would choose the law of any state other than the State of
California.


(j)Notices. Any notice to be given by the Participant under the terms of this
Agreement shall be addressed to the General Counsel of the Partnership at the
Partnership’s address set forth in Exhibit A attached hereto. Any notice to be
given to the Participant shall be addressed to him or her at the Participant’s
then current address on the books and records of the Partnership. By a notice
given pursuant to this Section 19(j), either party may hereafter designate a
different address for notices to be given to such party. Any notice which is
required to be given to the Participant shall, if the Participant is then
deceased, be given to the Participant’s personal representative if such
representative has previously informed the Partnership of his or her status and
address by written notice under this Section 19(j) (and the Partnership shall be
entitled to rely on any such notice provided to it that it in good faith
believes to be true and correct, with no duty of inquiry). Any notice required
or permitted hereunder shall be given in writing and shall be deemed effectively
given upon personal delivery or upon deposit in the United States mail by
certified mail, with postage and fees prepaid, addressed as set forth above or
upon confirmation of delivery by a nationally recognized overnight delivery
service.


(k)Spousal Consent. As a condition to the Partnership’s, the Company’s and their
Subsidiaries’ obligations under this Agreement, the spouse of the Participant,
if any, shall execute and deliver to the Partnership the Consent of Spouse
attached hereto as Exhibit C.




8















--------------------------------------------------------------------------------




(l)Fractional Units. For purposes of this Agreement, any fractional Profits
Interest Units that vest or become entitled to distributions pursuant to the
Partnership Agreement will be rounded to the nearest whole Profits Interest
Unit, as determined by the Partnership; provided, however, that in no event
shall such rounding cause the aggregate number of Profits Interest Units that
vest or become entitled to such distributions to exceed the total number of
Profits Interest Units set forth in Section 1 of this Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


DIGITAL REALTY TRUST, L.P.,
a Maryland limited partnership
By: Digital Realty Trust, Inc., a Maryland corporation
Its: General Partner


By:                     
Name:    
Title:




The Participant hereby accepts and agrees to be bound by all of the terms and
conditions of this Agreement.


________________________


Doc Control No:


9















--------------------------------------------------------------------------------





Exhibit A
Vesting Schedule and Notice Address
Vesting Schedule






Partnership Address


4 Embarcadero Center
Suite 3200
San Francisco, California 94111



















--------------------------------------------------------------------------------


 


Exhibit B


FORM OF SECTION 83(b) ELECTION AND INSTRUCTIONS


These instructions are provided to assist you if you choose to make an election
under Section 83(b) of the Internal Revenue Code, as amended, with respect to
the Profits Interest Units of Digital Realty Trust, L.P. transferred to you.
Please consult with your personal tax advisor as to whether an election of this
nature will be in your best interests in light of your personal tax situation.


The executed original of the Section 83(b) election must be filed with the
Internal Revenue Service not later than 30 days after the grant date. PLEASE
NOTE: There is no remedy for failure to file on time. Follow the steps outlined
below to ensure that the election is mailed and filed correctly and in a timely
manner. ALSO, PLEASE NOTE: If you make the Section 83(b) election, the election
is irrevocable.


Complete all of the Section 83(b) election steps below:


1.
Complete the Section 83(b) election form (sample form next page) and make three
(3) copies of the signed election form. (Your spouse, if any, should also sign
the Section 83(b) election form.)



2.
Prepare a cover letter to the Internal Revenue Service (sample letter included,
following election form).



3.
Send the cover letter with the originally executed Section 83(b) election form
and one (1) copy via certified mail, return receipt requested to the Internal
Revenue Service at the address of the Internal Revenue Service where you file
your personal tax returns.



•
It is advisable that you have the package date-stamped at the post office. The
post office will provide you with a white certified receipt that includes a
dated postmark. Enclose a self-addressed, stamped envelope so that the Internal
Revenue Service may return a date-stamped copy to you. However, your postmarked
receipt is your proof of having timely filed the Section 83(b) election if you
do not receive confirmation from the Internal Revenue Service.



4.
One (1) copy must be sent to Digital Realty Trust, L.P.’s legal department for
its records.



5.
Retain the Internal Revenue Service file stamped copy (when returned) for your
records.



Please consult your personal tax advisor for the address of the office of the
Internal Revenue Service to which you should mail your election form.




11





















--------------------------------------------------------------------------------


 


ELECTION PURSUANT TO SECTION 83(B) OF THE INTERNAL REVENUE CODE
The undersigned hereby elects pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended, to include in the undersigned’s gross income for the
taxable year in which the property was transferred the excess (if any) of the
fair market value of the property described below, over the amount the
undersigned paid for such property, if any, and supplies herewith the following
information in accordance with the Treasury regulations promulgated under
Section 83(b):
1.    The name, address and taxpayer identification (social security) number of
the undersigned, and the taxable year for which this election is being made,
are:


NAME:




SSN:


ADDRESS:
____________________ 
[Name of Taxpayer]


 ____________________
[Taxpayer SSN]
____________________


____________________
NAME




SSN:


ADDRESS:
___________________
 [Name of Spouse or N/A]


 ____________________
[Spouse SSN]
____________________


____________________



TAXABLE YEAR: The taxable year with respect to which this election is made is
the calendar year in which the property was transferred.


2.    The property with respect to which the election is made consists of
___________ Profits Interest Units (the “Units”) of Digital Realty Trust, L.P.
(the “Company”), representing an interest in the future profits, losses and
distributions of the Company.
3.    The date on which the above property was transferred to the undersigned
was ___________ .
4.    The above property is subject to the following restrictions: The Units are
subject to cancellation and forfeiture to the extent unvested upon a termination
of service with the Company under certain circumstances. These restrictions
lapse upon the satisfaction of certain conditions as set forth in an agreement
between the taxpayer and the Company. In addition, the Units are subject to
certain transfer restrictions pursuant to such agreement and the Amended and
Restated Agreement of Limited Partnership of Digital Realty Trust, L.P., as
amended (or amended and restated) from time to time, should the taxpayer wish to
transfer the Units.
5.    The fair market value of the above property at the time of transfer
(determined without regard to any restrictions other than those which by their
terms will never lapse) was $0.
6.    The amount paid for the above property by the undersigned was $0.
7.    The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of this
election will be furnished to the person for whom the services were performed.
The undersigned is the person performing the services in connection with which
the property was transferred.




Date: _________________
____________________________________





The undersigned spouse of the taxpayer joins in this election. (Complete if
applicable.)
Date: _________________
____________________________________
 












--------------------------------------------------------------------------------

 




VIA CERTIFIED MAIL
RETURN RECEIPT REQUESTED


Internal Revenue Service


______________________________________
[Address where taxpayer files returns]




Re: Election under Section 83(b) of the Internal Revenue Code of 1986


Taxpayer: ________________________________________________
Taxpayer’s Social Security Number: ___________________________
Taxpayer’s Spouse: _________________________________________
Taxpayer’s Spouse’s Social Security Number: ____________________


Ladies and Gentlemen:


Enclosed please find an original and one copy of an Election under Section 83(b)
of the Internal Revenue Code of 1986, as amended, being made by the taxpayer
referenced above. Please acknowledge receipt of the enclosed materials by
stamping the enclosed copy of the Election and returning it to me in the
self-addressed stamped envelope provided herewith.


Very truly yours,


___________________________________






Enclosures
cc: Digital Realty Trust, L.P.











--------------------------------------------------------------------------------

 




Exhibit C


CONSENT OF SPOUSE


I, ____________________, spouse of _________________, have read and approve the
foregoing Profits Interest Unit Agreement (the “Agreement”) and all exhibits
thereto, the Partnership Agreement and the Plan (each as defined in the
Agreement). In consideration of the granting to my spouse of the profits
interest units of Digital Realty Trust, L.P. (the “Partnership”) as set forth in
the Agreement, I hereby appoint my spouse as my attorney-in-fact in respect to
the exercise of any rights and taking of all actions under the Agreement and all
exhibits thereto and agree to be bound by the provisions of the Agreement and
all exhibits thereto insofar as I may have any rights in said Agreement or any
exhibits thereto or any securities issued pursuant thereto under the community
property laws or similar laws relating to marital property in effect in the
state of our residence as of the date of the signing of the foregoing Agreement
and exhibits thereto or otherwise. I understand that this Consent of Spouse may
not be altered, amended, modified or revoked other than by a writing signed by
me, the Partnership and Digital Realty Trust, Inc.


Grant Date:


By: ________________________________
Print name:__________________________
Dated: ___________________
Control:




If applicable, you must print, complete and return this Consent of Spouse to
hrdirect@digitalrealty.com. Please only print and return this page.













